Citation Nr: 0724246	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  00-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran's claims were remanded 
in February 2006.


FINDINGS OF FACT


1.  The most probative competent medical evidence at this 
time reveals that the veteran does not have PTSD related to 
the confirmed stressor in service.

2.  The veteran's current low back disorder was neither 
manifested during his period of active duty service or for 
many years thereafter nor is any current low back disorder 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  Service connection for a low back disorder is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
having experienced, witnessed, or been confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225; Watson, 
4 Vet. App. at 314.  The veteran has a current diagnosis of 
PTSD.

Therefore, the remaining question is whether there is 
credible supporting evidence that an alleged in-service 
stressor actually occurred.  The veteran alleges that he 
engaged in combat with the enemy and that he has combat-
related stressors.  Specifically, he alleges exposure to 
combat stressors identified as memories of dead Vietnamese 
and American soldiers and vivid memories of killing 
Vietnamese.  The veteran's written communications and RO 
hearing testimony reflect an additional stressor of his 
amtrack hitting a landmine in Vietnam when transporting 
soldiers back to their base.

The evidence of record does not show that the veteran engaged 
in combat with the enemy.  The veteran's service personnel 
records show that he "participated in operations against the 
insurgent communist (Viet-Cong) forces in the Republic of 
Vietnam."  Simply stated, however, this does not indicate 
"combat" with insurgent communist (Viet-Cong) forces in the 
Republic of Vietnam."  His DD Form 214, Armed Forces of the 
United States Report of Transfer or Discharge, does not 
reflect that veteran received any decorations or medals which 
indicate involvement in combat.  It also reflects that his 
MOS (military occupational specialty) was TracVehRepMan 
(Tracked Vehicle Repairman) and the related civilian 
occupation was tank mechanic.  Additionally, the veteran's 
service medical records do not show any injuries that could 
have been the result of combat.

Although VA has requested on numerous occasions that the 
veteran provide specific and detailed information with 
respect to his claimed combat stressors so as to permit 
verification by the service department, as did the Board in 
February 2006, the requested information has not been 
received.  

Based on the above, the Board finds that the veteran did not 
engage in combat with the enemy and his lay statement, by 
itself, is not sufficient to establish the occurrence of the 
alleged in-service stressor.  Rather, the record must contain 
"credible" supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

Accordingly, the Board finds that the veteran has not alleged 
valid in-service stressors that are verified or verifiable 
based on the information he has made available to VA, which 
could provide a basis for the diagnosis of PTSD.  
Accordingly, the Board finds that service connection for PTSD 
must be denied because the there is insufficient 
corroboration of the veteran's alleged in-service stressors.

With respect to the claim for service connection for a low 
back disorder, it is noted that the veteran's service medical 
records are silent with respect to complaints or treatment 
referable to the low back and his November 1969 Report of 
Medical Examination for release from active duty reflects 
that his spine and other musculoskeletal structure was 
clinically normal, providing evidence against this claim.

The initial complaint of low back pain in the medical record 
is not until January 1999, approximately 30 years after 
separation from active duty service, when the veteran 
reported a 20 year history of back problems and several 
injuries which he did not identify.  Moreover, there is no 
competent (medical) evidence that relates any current 
findings with respect to the veteran's low back to his period 
of active duty service.

Similarly, although the veteran contends that he initially 
sustained a low back injury while on base in Barstow, 
California, when the motor vehicle in which he was a 
passenger flipped, and he sustained a second back injury in 
the combat related incident when his amtrack hit a landmine 
in Vietnam; during his July 1999 VA spine examination, he 
reported that he had a 30 year history of low back pain and 
which was insidious in onset.  He identified no inservice 
injury or incident which resulted in chronic back impairment.  
Such a fact provides evidence against his claim. 
  
In this regard, as noted in connection with his PTSD claim, 
the veteran's combat related incident has not been verified 
and any additional medical records in connection with the 
motor vehicle accident in Barstow, California, have not been 
received.  A January 2002 response from the National 
Personnel Records Center (NPRC) states that NPRC was unable 
to locate the treatment records requested based on the 
information furnished.  Although the veteran has been 
requested to provide additional, more specific and detailed, 
information in an effort to obtain such records, no such 
information has been received.  The Board remanded this case 
to the RO to provide the veteran with the opportunity to 
provide additional information, without result. 

Accordingly, the Board must find that service medical records 
and post-service medical records, which indicate a low back 
disorder which began many years after service with no 
connection to service, provide evidence against the veteran's 
claim.  Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  Simply stated, service 
and post-service medical records, as a whole, provide 
evidence against the veteran's claims for service connection 
for a low back disorder; thus, this claim must be denied.  

In addition, in is acknowledged that there is X-ray evidence 
of mild degenerative changes of the lumbosacral spine in 
connection with the July 1999 report of VA spine examination; 
however, inasmuch as degenerative changes were not found 
until approximately 30 years after service, service 
connection cannot be presumed because a comprehensive review 
of the service and post-service evidence of record does not 
support a finding of degenerative changes of the lumbosacral 
spine within one year thereafter the veteran's discharge from 
active duty service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3). 

It is noted that the veteran contends that he has PTSD and a 
low back disorder as a result of his period of active duty 
service; however, as a layperson, he is not competent to 
provide an opinion on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Simply stated, he is not competent to diagnosis himself with 
a back disorder or PTSD and then relate it to his service 
decades ago. 

Upon consideration of the foregoing, the Board finds that the 
weight of the credible evidence demonstrates that PTSD and a 
low back disorder were neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claims for service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in April 2002, July 
2005, and March 2006, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

It is noted that the notification letters were not provided 
to the veteran prior to the rating decision which denied the 
veteran's claims.  However, these claims were readjudicated 
in a subsequent statement of the case and supplemental 
statements of the case, which, once again, detailed the 
requirements for substantiating the veteran's claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Reviewing the 
entire record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his 
claims.)  Accordingly, upon examining the various 
predecisional communications, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.  

Moreover, since the appellant's claims have been denied, no 
disability rating or effective date will be assigned and, 
thus, there can be no possibility of prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in the April 2002 and July 2005 letters, prior to 
the August 2005 supplemental statement of the case.  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by VA over the course 
of this appeal, the veteran reasonably understands from the 
notices provided what was needed.  

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, his service personnel 
records, he has been afforded VA examinations in connection 
with his claims, he has submitted lay evidence in the form of 
his written communications and hearing testimony, and his 
claims were remanded by the Board in February 2006.  The 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claims decided 
herein.  

In this regard, the Board acknowledges the veteran's 
contentions that he experienced combat related stressors and 
was injured in a motor vehicle accident while serving in 
Barstow, California; however, in February 2006, VA requested 
that the veteran provide additional, more specific and 
detailed, information in connection with these incidents so 
as to permit verification by the service department.  This 
evidence has not been received and the veteran has not 
responded to this request.  

As the appellant did not cooperate with VA's effort to 
substantiate his allegations, the Board has no alternative 
but to determine that there is no verification of these 
alleged incidents.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) [the duty to assist is not always a one-way 
street; if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence].

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board finds that VA has satisfied its duties to notify 
and assist and the appellant is not prejudiced by the Board's 
adjudication of his claims.

ORDER

The appeal is denied as to both issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


